Citation Nr: 1104922	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-42 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence exists to reopen a prior 
claim for entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction is currently with the RO in 
Albuquerque, New Mexico.  

The Veteran testified before the undersigned Veterans Law Judge 
in June 2010, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  An August 1980 RO decision denied entitlement to service 
connection for right ear hearing loss; the Veteran did not 
appeal.  

2.  Evidence received since the August 1980 RO decision is new 
and material and the Veteran's claim is reopened.  

3.  The Veteran's right ear hearing loss had onset in service or 
was caused or aggravated by the Veteran's active service.  






CONCLUSIONS OF LAW

1.  The August 1980 RO decision that denied entitlement to 
service connection for right ear hearing loss is final.  38 
U.S.C.A.  § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R.  
§ 20.1103 (2010).

2.  New and material evidence has been received since the August 
1980 RO decision and the Veteran's claim for entitlement to 
service connection for right ear hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.156 
(2010).

3.  The criteria for entitlement to service connection for right 
ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 1112 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran original claim for entitlement to service connection 
for right ear hearing loss was denied in an August 1980 RO 
decision; the Veteran did not appeal.  In March 2008, the Veteran 
filed a new claim for entitlement to service connection for right 
ear hearing loss, which is before the Board on appeal.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 
& Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  Hence, 
before reaching the issue of whether service connection is 
warranted, the Board must first determine whether the claim may 
be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
(en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted 
to agency decision makers which is neither cumulative nor 
redundant, and which by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the newly 
submitted evidence is material.  Id.  Such evidence must tend to 
prove the merits of the claim as to each essential element that 
was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that new 
evidence would raise a reasonable possibility of substantiating 
the claim if when considered with the old evidence it would at 
least trigger the Secretary's duty to assist by providing a 
medical opinion.  

The RO denied the appellant's prior claim because there was no 
evidence that the Veteran's right ear hearing loss had onset in 
service or was caused or aggravated by the Veteran's active 
military service.  Thus, for evidence in this case to be 
considered new and material, it must show that the Veteran's 
right ear hearing loss is related to his military service.  

The Veteran has testified before the undersigned Veterans Law 
Judge concerning his hearing loss disability.  Additionally, the 
Veteran has submitted information of the effects on hearing of 
exposure to trichloroethylene (TCE), a chemical the Veteran has 
asserted he was exposed to in service.  This evidence is new and 
material.  Accordingly, the Veteran's prior claim is reopened, 
and the issue of entitlement to service connection for right ear 
hearing loss is addressed below. 
Service Connection

The Veteran is seeking entitlement to service connection for 
right ear hearing loss, which he has testified had onset during 
his military service as a result of acoustic trauma from weapons 
fire, aircraft engines, and transmitters and receivers of radio 
equipment.  The Veteran is already service connected for left ear 
hearing loss and tinnitus.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In 
general, service connection requires (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including hearing loss, may be presumed 
to have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2010). 

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2010).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's hearing was tested prior to induction into service 
in March 1963 with a whispered voice test.  The Veteran scored a 
15/15 on this test.  There are no complaints of or treatment for 
tinnitus or hearing problems in his service treatment records.  
However, at a separation examination in April 1967, the Veteran 
was administered an audiometric evaluation, with pure tone 
thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz were -5, 5, 0, 10, and 35 decibels, respectively.  
Thus, the Veteran did have some high frequency hearing loss, 
although he did not meet the criteria for a hearing loss 
disability at that time.   

The Veteran was afforded a VA audiological examination in May 
2008.  The Veteran complained of hearing loss, with the greatest 
difficulty understanding speech when in the presence of 
background noise.  He reported in-service noise exposure due to 
his work as a ground radio repairman, as well as recreational 
noise exposure from tools, including chainsaws, and hunting.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were 5, 5, 55, 55, and 60 decibels, 
respectively.  His speech recognition score was 98 percent in the 
right ear.  Thus, the Veteran meets the criteria for a current 
hearing loss disability in his right ear.   

At his June 2010 hearing, the Veteran testified that he had 
significant noise exposure as a ground radio repairman in 
service, including noise from the fans used to cool the 
transmitters and engine noise from helicopters that were located 
next to the shop where he worked.  He reported that he performed 
this job for approximately three years and was not issued hearing 
protection.  Post service, he worked briefly as an electronic 
technician and engineer, then after completely college, he worked 
as a forest entomologist and ecologist.  

As the Veteran meets the criteria for a current hearing loss 
disability in his right ear, the issue in this case is whether 
the Veteran's right ear hearing loss had onset in service or was 
caused or aggravated by the Veteran's active military service.  

The Board notes that a veteran who served during a period of war, 
or after December 31, 1946, will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to service 
and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the veteran 
is examined, accepted and enrolled for service, the burden lies 
with the government to show, by clear and unmistakable evidence, 
that the defect, infirmity, or disorder both pre-existed and was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

Here, there is no evidence that the Veteran had any hearing 
impairment at the time of his enlistment.  Thus, any hearing loss 
noted at separation from service is presumed to be the result of 
his military service.  At separation from service, the Veteran 
had high frequency hearing loss in the right ear, specifically, a 
pure tone threshold of 35 decibels at 4000Hz.  While his hearing 
impairment was not severe enough to meet the criteria for a 
hearing loss disability in his right ear, the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  

Accordingly, the Board finds that at least some of the Veteran's 
current right ear hearing loss had onset in service and 
entitlement to service connection for right ear hearing loss is 
granted.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

ORDER

New and material evidence having been received, the Veteran's 
prior claim for entitlement to service connection for right ear 
hearing loss is reopened.

Entitlement to service connection for right ear hearing loss is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


